Hoyt, C. J.
(dissenting). — I think that the evidence referred to in the foregoing opinion was admissible for the purpose to which it was limited by the trial court. *288The defendant had, in connection with the charge for which he was prosecuted in this action, referred to a certain other transaction, and to make this reference intelligible it was necessary that the nature of the transaction referred to should be known, and only to that extent and for'that purpose did the court allow testimony to be introduced as to such transaction.. ■' In my opinion the judgment should be affirmed/;